—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 6, 1997, which denied claimant’s application to reopen a previous decision denying her application for unemployment insurance benefits.
After an initial determination from the local unemployment insurance office found claimant to be ineligible for further assistance pursuant to Labor Law § 599, claimant requested a *832hearing, which she failed to attend. The Administrative Law Judge (hereinafter ALJ) rendered a decision by default sustaining the initial determination. Claimant thereafter sought to reopen the decision, arguing that the default was excusable. The ALJ denied claimant’s application, following a hearing, and this decision was affirmed by the Unemployment Insurance Appeal Board.
We affirm. Claimant testified that she missed her initial hearing because of her hectic schedule and the fact that she had a conflicting physical therapy appointment. As noted by the ALJ, however, claimant failed to request an adjournment or rescheduling of the hearing (see, e.g., Matter of Suarez [WFS Servs. — Sweeney], 237 AD2d 842, 843). Instead, she simply failed to appear. Since the record fails to show that the Board abused its discretion in denying claimant’s application to reopen the default decision, we conclude that the decision must be affirmed (see, Matter of Van Bergen [Commissioner of Labor], 258 AD2d 705).
Cardona, P. J., Mikoll, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.